TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00592-CV



                  Anthony Leon Summers, TDCJ-ID No. 1130913, Appellant

                                                  v.

          Brad Livingston, Greg Abbott, William Kountz and Joe Smith, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
    NO. D-1-GN-05-003820, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant’s brief was due in this Court on November 16, 2007. On December 17,

2007, appellant filed a motion for extension of time to file his brief. We granted appellant’s motion,

and extended the deadline for filing his brief to February 14, 2008. We informed appellant that no

further extensions would be allowed. On March 14, 2008, appellant filed a second motion for

extension of time to file his brief, requesting an additional 60 days to file his brief. We granted the

motion in part, extending the filing deadline but only to March 28, 2008. We informed appellant that

unless he files his brief by this date, we would dismiss his appeal for want of prosecution. The

deadline has passed, and we have not received appellant’s brief. Accordingly, we dismiss the appeal.

See Tex. R. App. P. 38.8(a)(1).
                                                 ____________________________________

                                                 Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed for Want of Prosecution

Filed: May 20, 2008




                                             2